Case 9:21-cv-80780-AMC Document 1 Entered on FLSD Docket 04/28/2021 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     (PALM BEACH DIVISION)

 ILENE H. RICHMAN                                                   CASE NO.

        Plaintiff,                                                  State Court Case No.: 2021-CA-003647
 v.

 WELLS FARGO AUTO ET. AL.

       Defendant.
                                                          /

                                            NOTICE OF REMOVAL

        Defendant, Wells Fargo Auto, a division of Wells Fargo Bank, N.A. f/k/a Wells Fargo

 Dealer Services (“Wells Fargo”), named in the Complaint as Wells Fargo Auto, hereby removes

 the above-captioned action from the Circuit Court of the Fifteenth Judicial Circuit in and for Palm

 Beach County, Florida, styled and numbered Ilene Richman v. Wells Fargo Auto, Board of

 Directors Wells Fargo Company, Charles W. Scharf, Case No. 2021-CA-003647, to the United

 States District Court for the Southern District of Florida. As set forth below, this Court has subject

 matter jurisdiction over this action pursuant to 28 U.S.C. §1446 and §1331. Removal is based on

 federal question jurisdiction. Wells Fargo denies the allegations contained in the Complaint and

 files this Notice of Removal without waiving any defenses, exceptions or obligations that may

 exist in its favor in state or federal court. In support of its Notice of Removal, Wells Fargo states

 the following:

                     STATEMENT OF COMMENCEMENT OF THE ACTION

        On March 19, 2021, Plaintiff Ilene Richman (“Plaintiff”), representing herself, commenced

 this action (the “State Court Action”) against Wells Fargo by filing her complaint with the Clerk

 of the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County, Florida (the




                                          LIEBLER, GONZALEZ & PORTUONDO
                      Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130 (305) 379-0400
Case 9:21-cv-80780-AMC Document 1 Entered on FLSD Docket 04/28/2021 Page 2 of 6




 “State Court”). The State Court Action is assigned Case No. 2021-CA-03647. Wells Fargo was

 served with the Complaint on March 29, 2021. Wells Fargo has not yet responded to the

 Complaint.

          Plaintiff’s Complaint is based upon allegations concerning the servicing of a loan, issues

 related to Plaintiff’s efforts to obtain a modification of her loan and the repossession of her vehicle

 after she was unable to make her regularly scheduled payments. See generally Compl.                                    Plaintiff

 alleges that she had a vehicle loan with Wells Fargo and her vehicle was repossessed by Wells

 Fargo after she fell behind on her payments. Compl. at pg. 10.                         The Complaint alleges causes of

 action for wrongful repossession, fraudulent concealment, violation of the Fair Debt Collection

 Practices Act, violation of the Financial Crimes Against the Elderly Act and Violation of the Fourth

 Amendment of the Constitution. See Compl. at pg. 16.

                                        TIMELINESS OF REMOVAL

          A litigant’s notice of removal generally must be filed within thirty days after receiving the

 initial pleading or service of summons in the state court action. 28 U.S.C. §1446(b).                                  Plaintiff

 served the Complaint on Wells Fargo on March 29, 2021.                         Thus, the deadline to remove this case

 is April 28 2021.      Removal is timely as thirty days have not elapsed since the service of the

 Complaint in the State Court Action.

                 STATEMENT OF STATUTORY BASIS FOR JURISDICTION

     I.       Removal is Proper Under 28 U.S.C. § 1331 (Federal Question Jurisdiction)

          This action is within the original jurisdiction of the United States District Court pursuant

 to 28 U.S.C. § 1331 as a result of the federal claims contained in the Complaint. Section 1331

 provides that “[t]he district courts shall have original jurisdiction of all civil actions arising under

 the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.                                  Plaintiff has pled

 causes of action under the Fair Debt Collection Practices Act and Violation of the Fourth

                                                              - 2 -
                                          LIEBLER, GONZALEZ & PORTUONDO
                     Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130   (305) 379-0400
Case 9:21-cv-80780-AMC Document 1 Entered on FLSD Docket 04/28/2021 Page 3 of 6




 Amendment of the Constitution. See Compl. at pg. 4.                      Pursuant to 15 USCS § 1692k. “an action

 to enforce any liability created by this title (FDCPA) may be brought in any appropriate United

 States district court without regard to the amount in controversy, or in any other court of competent

 jurisdiction, within one year from the date on which the violation occurs.”

         The remainder of Plaintiff’s claims arise from the same case and controversy as her federal

 claims, and, therefore, the Court should exercise its supplemental jurisdiction over those claims.

 “[I]n any civil action of which the district courts have original jurisdiction, the district courts shall

 have supplemental jurisdiction over all other claims that are so related to claims in the action within

 such original jurisdiction that they form part of the same case or controversy under Article III of

 the United States Constitution.” 28 U.S.C. § 1367.                 Plaintiff’s state law claims for fraud, wrongful

 seizure and Financial Crimes against the Elderly Act all arise from the same auto loan and the

 same allegations related to the servicing of the loan that gave rise to Plaintiff’s claims for alleged

 violations of the FDCPA and the Fourth Amendment of the Constitution. See Compl. generally.

 Thus, Plaintiff's state law claims in this case are "so related to claims in the action within [this

 Court's] original jurisdiction" that they form part of the same case or controversy, and as such fall

 squarely within this Court's supplemental jurisdiction as provided under 28 U.S.C. 1367(a); see

 also 28 U.S.C. 1441(c).

         Moreover, this Court should exercise supplemental jurisdiction over Plaintiff's state law

 claims in this action in order to avoid an unnecessary duplication of judicial resources. See

 Bensman v. CitiCorp Trust, N.A., 354 F. Supp. 2d 1330, 1333-34 (S.D. Fla. 2005) (citing In re

 City of Mobile, 75 F.3d 605, 607 (11th Cir. 1996)).                  Plaintiff's state law claims do not raise novel

 or complex issues of state law, do not predominate over Plaintiff's claims arising under federal

 law, and arise from the same transaction or occurrence (i.e., the subject residential mortgage loan



                                                             - 3 -
                                         LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130   (305) 379-0400
Case 9:21-cv-80780-AMC Document 1 Entered on FLSD Docket 04/28/2021 Page 4 of 6




 and the foreclosure thereof) as Plaintiff's federal claims. See id. (citing 28 U.S.C. 1367(c)). It is

 therefore proper for this Court to exercise jurisdiction over all claims asserted in this action.

                    PREREQUISITES FOR REMOVAL HAVE BEEN MET

        Wells Fargo has satisfied the procedural requirements for removal.

        1.       Removal is Timely. The Notice of Removal is timely filed under 28 U.S.C. § 1446

 because Wells Fargo is filing the Notice of Removal within thirty days of being served with the

 Complaint.     Specifically, Wells Fargo was served with the Complaint on March 29, 2021. Thus,

 Wells Fargo has up to and including April 28, 2021 to remove this case.

        2.       Removal to Proper Court. This Court is the proper division because it embraces the

 Circuit Court of the Fifteenth Judicial Circuit, Palm Beach County, Florida, where the Plaintiff’s

 action was filed. See 28 U.S.C. §§ 1441 and 1446. Accordingly, venue is proper in this Court

 pursuant to 28 U.S.C. § 1446(a).

        3.       Pleadings and Process. Attached hereto as Composite Exhibit “A” are copies of

 all process, pleadings, and orders served upon Wels Fargo in the State Court Action, together with

 the Complaint and an on-line docket listing all State Court filings. See 28 U.S.C. § 1446(a).

        4.       Notice. Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

 served on Plaintiff, and a copy is being filed with the State Court Clerk. A copy of the State Court

 Notice of Filing of Notice of Removal, without its exhibits is attached hereto as part of Composite

 Exhibit “A”.

        5.       Consent. "All defendants who have been properly joined and served must join in or

 consent to the removal of the action." Id. 28 U.S.C. § 1446(a).§ 1446(b)(2)(A) (emphasis added).

 First, under information and belief, the only party that has been served at this time is Wells Fargo.

 A review of the state court docket reflects a verified return of service only as to Wells Fargo.



                                                             - 4 -
                                         LIEBLER, GONZALEZ & PORTUONDO
                    Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130   (305) 379-0400
Case 9:21-cv-80780-AMC Document 1 Entered on FLSD Docket 04/28/2021 Page 5 of 6




 Further, in the situation where federal claims are filed against a subset of defendants, consent is

 only necessary from the defendants that face federal claims. 28 U.S.C. § 1441(c)(2).                            Here, the

 federal claims have been pled against Wells Fargo.                     Specifically, with respect to the Federal Debt

 Collection Practices Act, Plaintiff alleges that “Wells Fargo completely ignored this federal debt

 collection law…” Compl. at g. 16.               With respect to Plaintiff’s cause of action for violation of the

 Fourth Amendment, Plaintiff submits that the Fourth Amendment guarantees the rights of people

 to be secure in their homes against all unreasonable searches and seizures. Compl. at page 17.

 The allegations related to the seizure of Plaintiff’s vehicle are pled against Wells Fargo. Compl. at

 pg. 10.        Regardless, under information and belief, the remaining defendants will not oppose

 removal.

           6.       Signature. This Notice of Removal is signed pursuant to Federal Rule of Civil

 Procedure 11. See 28 U.S.C. § 1446(a).

           7.       This Notice of Removal does not waive any objections Wells Fargo may have

 regarding defects in process or service of process, jurisdiction, venue or any other defense.

           8.       Wells Fargo expressly reserves the right to state additional grounds for removal and

 to provide such additional evidence as may be required to support the grounds asserted in this

 Notice of Removal.

           9.       If questions arise as to the propriety of the removal of this action, Wells Fargo

 respectfully requests the opportunity to file a brief or further evidence, and to make an oral

 argument in support of removal.

           WHEREFORE, Defendant, Wells Fargo Auto, a division of Wells Fargo Bank, N.A. f/k/a

 Wells Fargo Dealer Services, incorrectly named in the Complaint and Wells Fargo, removes this

 action from the Circuit Court of the Fifteenth Judicial Circuit in and for Palm Beach County,



                                                                - 5 -
                                            LIEBLER, GONZALEZ & PORTUONDO
                       Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130   (305) 379-0400
Case 9:21-cv-80780-AMC Document 1 Entered on FLSD Docket 04/28/2021 Page 6 of 6




 Florida to the United States District Court for the Southern District of Florida, Palm Beach

 Division.

                                                                   /s/ James R. Liebler, II
                                                                   JAMES R. LIEBLER II
                                                                   Florida Bar No. 115348
                                                                   Email: jrlii@lgplaw.com
                                                                   LIEBLER, GONZALEZ & PORTUONDO
                                                                   Courthouse Tower - 25th Floor
                                                                   44 West Flagler Street
                                                                   Miami, FL 33130
                                                                   Tel: (305) 379-0400
                                                                   Fax: (305) 379-9626
                                                                   Attorneys for Wells Fargo, N.A.


                                      CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, I caused a copy of this document to be served

 through the Court's CM/ECF filing system and via certified mail on the following recipient:

 Ilene H. Richman
 36000 Portofino Circle, #101
 Palm Beach Gardens, FL 33418
 Certified Mail Tracking No.: 7014-3490-0001-1141-9076

                                                                   /s/ James R. Liebler, II_______________
                                                                   JAMES R. LIEBLER, II




                                                           - 6 -
                                       LIEBLER, GONZALEZ & PORTUONDO
                  Courthouse Tower - 25th Floor, 44 West Flagler Street, Miami, FL 33130   (305) 379-0400
